DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 26 July 2021 is acknowledged.  Claims 2, 7-9, 11-14, 17-19, 22-24, 27-29, 32-36, and 39 have been cancelled with claim 2 being cancelled by the present amendment.  Claims 1, 3-6, 10, 15, 16, 20, 25, 26, and 30 have been amended.  Claims 1, 3-6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 26 July 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.  

Withdrawn Objections/Rejections
The following objections and rejections are withdrawn:
The objections to claims 15 and 25 were obviated by Applicant’s amendment.  
Applicant’s amendment has obviated the previous rejection of claims 1-6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 under 35 U.S.C. 112(b).
The rejections under 35 U.S.C. 112(a) (written description and enablement) are withdrawn in part.  Revised rejections with respect to the amended claims are presented below.
Applicant’s amendment of claim 1 to incorporate claim 2 has obviated the previous rejection of claims 1, 3, 37, 38, and 40-42 under 35 U.S.C. 102(a)(2) as being anticipated by US10865249 to Nolte et al. (of record).
Applicant’s amendment of claim 1 to incorporate claim 2 has obviated the previous rejection of claims 1, 3, 37, 38, and 40-42 under 35 U.S.C. 102(a)(2) as being anticipated by US10273305 to Soares et al. (of record). 
Applicant’s amendment of claim 1 to incorporate claim 2 has obviated the previous rejection of claims 1, 3, 37, 38, and 40-42 under 35 U.S.C. 102(a)(2) as being anticipated by US20170121399 to Buyse et al. (of record).
Applicant’s amendment of claim 1 to incorporate claim 2 has obviated the previous rejection of claims  1, 3, 37, 38, and 40-42 on the ground of nonstatutory double patenting as being unpatentable over:
(a) claims 10, 12, and 13 of U.S. Patent No 10544222 (of record);
(b) claims 4, 5, and 11-15 of U.S. Patent No. 10501542 (of record);
(c) claims 9-12, 15-20, 22-31 of U.S. Patent No. 10323090 (of record).  
Applicant’s amendment of claim 1 to incorporate claim 2 has obviated the previous provisional rejection of claims  1, 3, 37, 38, and 40-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35-38, 80, 82, and 83 of copending Application No. 15311564.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 15, 25, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the State of the Art and the Species Disclosed can be found there.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 26 July 2021 claim amendments addressed various issued under 35 U.S.C. 112(b) and for independent claims 1, 15, and 25 removed the functional language requiring that that ISVD bind serum albumin.  Each of those claims recite various defined substitutions and then indicate that, relative to SEQ ID NO: 1, the ISVD can either have “no more than 7” additional 
Applicant’s Arguments
Applicant argues in the Remarks filed 26 July 2021 that the elimination of the functional language and the fact that the claims encompass limited variation obviates the basis for the written description rejection. 
Response to Arguments
Applicant's arguments have been carefully considered in view of the claim amendments but are not convincing.  The scope of the claims still encompasses a number of variants, resulting in a genus of substantial size in view of the up to 7 additional substitutions and/or up to 15% sequence variation language.  As previously noted, the species that were fully described differ from SEQ ID NO: 1 at only a very limited number of positions.  And for each of those positions, only a limited number of amino acid residues are utilized.  Further, the variants described all share a limited subset of CDR variant sequences.  Accordingly, the species that are adequately described cannot be considered representative.   Applicant has removed the functional language from the claims, but the removal of the functional language in the absence of a fully defined structure precludes any structure/function correlation that might have provided an identifying characteristic shared by the genus.  Accordingly, the rejection is maintained for the amended claims and dependent claims that do not either provide a fully defined structure or the function of binding serum albumin along with the correlative minimal structure of defined CDR1, CDR2, and CDR3 sequences.


Claims 1, 3, 6, 15, 25, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunoglobulin single variable domain (ISVD) variants of the ISVD defined by SEQ ID NO: 1 in which the variants bind serum albumin and comprise CDRs 1, 2, and 3 that are fully defined, does not reasonably provide enablement for variants of SEQ ID NO: 1 as broadly recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Forman factors can be found there.  The claim amendments have been discussed above.  The discussion that follows focuses on the claim amendments.
Applicant argues in the Remarks that, as discussed regarding the written description rejection, the ISVD defined by the amended claims share a high degree of structural identity such that the skilled artisan would be able to make and use ISVD as claimed without undue experimentation.
This argument is not found convincing with respect to the amended claims included in the current rejection at least because the variants no longer need bind serum albumin.  Binding to serum albumin is a functional activity that is essential for the skilled artisan to use the ISVD claimed.  For the reasons of record it would have been unpredictable that substitutions at other Kabat positions, particular in the absence of defined CDRs, would preserve binding to human serum albumin or reduce binding to pre-existing antibodies (the improvement described in the specification and use variants as broadly recited in the instant claims.  Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.




Allowable Subject Matter 
Claims 20, 21, 30, and 31 are allowed.  
Claims 4, 5, 10, 16, and 26 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten to incorporate the limitations of the independent and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA H ROARK/Primary Examiner, Art Unit 1643